DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks on p. 11-14, directed to the previous rejections 35 USC 103, filed 04/01/2022, have been fully considered and are persuasive.  The rejection of independent claim 1 under 35 USC 103 in view of the combination of Nakata and Bolea has been withdrawn. 
The amendments to claims 1, 4, and 5, filed on 04/01/2022, are convincing to overcome the previous Claim Objections (presently withdrawn) and rejections under 35 USC 112(b) (presently withdrawn).
Applicant has amended non-elected system claim 7 to perform the method of elected claim 1. Claim 7 remains non-elected without traverse and withdrawn. The amendment is not sufficient to rejoin the non-elected system claims, since a system being configured to perform the method steps is not necessarily more limiting than the method claims since performing the method steps could merely be intended use for the system. For example, a “system configured to perform the method of claim 1” could merely be a generic electrical stimulator where a user is capable of setting electrical parameters to the claimed settings, and not a system requiring the actual method steps of setting the system to those settings. Since the system does not necessarily require all of the method steps, the non-elected system remains distinct from the elected method.
New claims 27 and 28 have been added. Claims 1, 4-6, and 27-28 are presently examined.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-26, directed to inventions non-elected without traverse.  Accordingly, claims 7-26 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Elizabeth Lee D’Amore on 06/28/2022.

The application has been amended as follows: 
Cancel the withdrawn claims 7-26.
In claim 28, at line 1, after “wherein quantifying”,
	“a” has been deleted
	-- the -- has been inserted.


Reasons for Allowance
Claims 1, 4-6, and 27-28 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The subject matterfor the independent claim could not be found or was not suggested in the prior art. Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a method of automatically modifying dynamic respiratory pressure and respiratory temperature thresholds based on historical thresholds, and emitting an electrical signal via a non-invasive electrical stimulation actuator, the electrical signal having a bipolar waveform comprising one of a positive and negative cycle having a maximum value which is 40% greater than the maximum value of the other one of the positive and negative cycle, in combination with the other limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792